United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                     UNITED STATES COURT OF APPEALS
                          for the Fifth Circuit                    July 19, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 05-11147



             In the Matter of NETWORK CANCER CARE, L.P.,

                                                                     Debtor.

                     LLOYD WARD & ASSOCIATES, P.C.,

                                                               Appellant,

                                  VERSUS


                UNITED STATES TRUSTEE and DIANE REED,
                         Chapter 11 Trustee,

                                                                 Appellee.



            Appeal from the United States District Court
                 for the Northern District of Texas
                              (3:04-CV-2482)


Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Network Cancer Care, L.P. (“Debtor”) hired Appellant Lloyd

Ward & Associates, P.C. (“Appellant”) to perform bankruptcy-related

legal    services.   Debtor   paid   Appellant   $63,287.72    for    these




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
services.   However,   the   bankruptcy   court   for   various   reasons2

ordered Appellant to disgorge the entire sum.

     Appellant argued that the bankruptcy court lacked jurisdiction

over the matter because the services were performed and payment was

received after the confirmation of Debtor’s reorganization plan.

The plan was confirmed on September 26, 2003; the services were

performed between October 14, 2003 and February 26, 2004; and the

payments were received sometime thereafter.

     The bankruptcy court held that it still had jurisdiction under

28 U.S.C. § 1334 because Appellant’s services pertained to the

implementation or execution of Debtor’s plan of reorganization.3

The district court affirmed the bankruptcy court’s decision that it

had jurisdiction under § 1334. This timely appeal followed.

     Appellant presents to this Court the same jurisdictional

argument it presented to the bankruptcy and district courts--i.e.,

the bankruptcy court lacked jurisdiction because the services were

performed and payment was received post-confirmation. We agree with

both courts below that Appellant’s argument is unpersuasive.

     2
      Namely, the court found that (1) a serious conflict of
interest existed between Debtor and Appellant’s other clients,
and (2) Appellant facilitated the improper sale of Debtor’s
primary asset.
     3
      The bankruptcy court also found that it had jurisdiction
under § 1334 because Appellant began performance prior to the
reorganization plan’s “effective date.” On appeal, the district
court found it unnecessary to address that issue after finding
that jurisdiction existed under the bankruptcy court’s
alternative reasoning. We find no error in the district court’s
analysis.

                                   2
          We are aware that a bankruptcy court’s jurisdiction over a

matter     is    more    limited    post-confirmation      than   it   is     pre-

confirmation.        See Eljer Indus., Inc. v. Travelers Ins. Group Inc.

(In re U.S. Brass Corp.), 301 F.3d 296, 303-05 (5th Cir. 2002).

Nevertheless,        jurisdiction    still   exists   post-confirmation        for

“matters pertaining to the implementation or execution of the

plan.” Id. at 304 (quoting Bank of Louisiana v. Craig’s Stores of

Texas (In re Craig’s Stores of Texas), 266 F.3d 388, 390-91 (5th

Cir. 2001)).

      Without        doubt,   Appellant’s    services     “pertained     to    the

implementation or execution of” Debtor’s plan of reorganization.

See id. Debtor substituted Appellant as “COUNSEL FOR DEBTOR.” At

the   time      of   substitution,   Debtor,   through     representation       by

Appellant, advised the bankruptcy court that Appellant was being

retained to deal with “[Debtor’s] continued compliance with the

[plan      of    reorganization],      for   which      representation        [was]

necessary.” From that point forward, all correspondence with Debtor

related to its reorganization went through Appellant. Therefore,

both courts below correctly determined that the bankruptcy court

had jurisdiction over the matter under 28 U.S.C. § 1334.4


      4
      Appellant also argues that some of the $63,287.72 was paid
for services related to the sale of Debtor’s primary asset. Those
services, Appellant impliedly contends, did not pertain to the
implementation or execution of the reorganization plan. We
disagree. A matter pertains to the implementation or execution
of the plan if it “impact[s] compliance with or completion of the
reorganization plan.” See In re U.S. Brass, 301 F.3d at 305. The

                                        3
     Finding no reversible error in this or any of the district

court’s other findings implicated in Appellant’s challenges, we

AFFIRM.

AFFIRMED.




bankruptcy court found that Debtor’s sale of its primary asset, a
sale facilitated by Appellant, was improper. This led to the
bankruptcy court’s revocation of Debtor’s plan. Therefore,
because the sale led directly to the plan’s revocation, the
services Appellant performed in relation to that sale clearly
impacted compliance with and the completion of the plan.

                                4